Citation Nr: 0620171	
Decision Date: 07/12/06    Archive Date: 07/21/06

DOCKET NO.  04-24 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado



THE ISSUE

Entitlement to benefits under 38 U.S.C.A. § 1805 as a child 
of a Vietnam veteran born with spina bifida.



ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel




INTRODUCTION

The appellant is the daughter of the veteran, who served from 
July 1968 to January 1973, including in Vietnam from March 
1967 through March 1968.  His separation documents reflect 
that he had prior other service of over 4 years.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in December 
2003 of the Department of Veterans Affairs (VA) Regional 
Office (RO).

The veteran previously submitted a claim for entitlement to 
benefits under 38 U.S.C.A. § 1805 on his daughter's behalf in 
February 1997.  The claim was denied by a rating decision in 
April 1998.  The veteran then submitted a notice of 
disagreement on his daughter's behalf.  The RO advised the 
appellant that she needed to submit the notice of 
disagreement under her own signature or submit evidence that 
she was unable due to physical or mental disability, or 
evidence of a court ordered appointment of a guardian.  The 
appellant did not respond.  

The RO, in its December 2003 rating decision, determined that 
the evidence the appellant submitted to support the reopening 
of her claim was both new and material, and reopened the 
claim, adjudicating it as one of entitlement to the benefit 
sought.  The Board concurs; hence the issue is as phrased on 
the first page of this decision.  See Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996).  


FINDINGS OF FACT

1.  In an April 1998 rating decision, the RO denied 
entitlement to benefits under 38 U.S.C.A. § 1805.  The RO 
notified the appellant of this decision and of her procedural 
and appellate rights in an April 1998 letter, but the 
appellant did not appeal and that decision became final.  

2.  Evidence submitted since the April 1998 rating decision 
raises the reasonable possibility of substantiating the 
claim.  

3.  The medical evidence shows that the appellant is 
diagnosed with spina bifida occulta.  


CONCLUSIONS OF LAW

1.  Evidence received since the April 1998 decision denying 
entitlement to benefits under 38 U.S.C.A. § 1805 is new and 
material, and the claim for that benefit is reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 38 C.F.R. 
§§ 3.156(a), 20.1103 (2005).  

2.  The criteria for benefits under 38 U.S.C.A. § 1805 for 
spina bifida as the child of a Vietnam veteran have not been 
met. 38 U.S.C.A. §§ 1805, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. § 3.814 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence 
that VA will seek to provide, and which information and 
evidence the claimant is expected to provide. Under 38 C.F.R. 
§ 3.159, VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to a 
claim.  In Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
the U.S. Court of Appeals for Veterans Claims (CAVC) held, in 
part, that notice, as required by 38 U.S.C. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.

During the pendency of this appeal, in March 2006, the CAVC 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
holding that the notice requirements must also include a 
provision pertaining to the rating of the disability and the 
effective date of the award. 

In the present case, the RO sent a pre-decisional duty to 
assist letter in July 2003.  The letter explained the type of 
evidence needed to ultimately prevail in her claim for 
benefits.  In particular, the letter explained that spina 
bifida is defined as any form and manifestation of spina 
bifida except spina bifida occulta.  The letter explained 
that medical evidence was required to establish the level of 
the appellant's disability and diagnosis.  In particular, the 
RO requested that the appellant submit past and current X-ray 
and magnetic resonance imaging (MRI) reports.  The appellant 
submitted additional evidence, which will be discussed below; 
however, she declined to submit clinical records, or to 
authorize VA to obtain them despite further requests in 
October and November 2003 to provide them.

Although notice did not include any provision for effective 
date or disability evaluation, the issue is moot as the claim 
is herein denied.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2005).  As noted above, the appellant declined to give the 
RO release to obtain private medical records, including the 
clinical test results that could have established her 
diagnosis and, hence, entitlement to benefits.  Assistance 
shall also include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claims.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2005).  Here, a medical examination was not necessary.  

The Board reminds the appellant that the duty to assist is 
not always a one-way street.  If a claimant wishes help, she 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  

The Board observes that, in the present case, the law rather 
than the facts are dispositive of the appellant's claim.  
Hence, in light of the foregoing, the Board is satisfied that 
all relevant facts have been adequately developed to the 
extent possible; no further assistance to the appellant 
in developing the facts pertinent to the issue on appeal is 
required to comply with the duty to assist under the VCAA.  
38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); see also 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (holding 
that strict adherence to legal requirements does not dictate 
an unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case 
because such adherence would impose additional burdens on the 
VA with no benefit flowing to the appellant).

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the appellant.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

New and Material

In an April 1998 rating decision, the RO denied the appellant 
benefits under 38 U.S.C.A. § 1805 for spina bifida as the 
child of a Vietnam veteran.  The RO notified the appellant of 
this decision in April 1998; she did not file a notice of 
disagreement within one year of the date of notification of 
the rating decision.  Consequently, that decision is final 
based on the evidence of record at that time.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 20.302, 20.1103.  

However, when a claim is the subject of a prior final denial, 
it may nevertheless be reopened if new and material evidence 
is presented or secured.  38 U.S.C.A. § 5108.  
Prior unappealed decisions of the RO are final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.302(a) 
(2005).  However, if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
VA shall reopen the claim and review the former disposition 
of the claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  
When determining whether additional evidence is new and 
material, VA must determine whether such evidence has been 
presented under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108 (West 
2002).  

To reopen a claim which has been previously denied and which 
is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108 (West 2002).  Under the amended 
regulations, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claims.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claims sought to be reopened, and must raise a 
reasonable possibility of substantiating the claims.  
38 C.F.R. § 3.156(a) (2005).  
For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Board has a jurisdictional responsibility to consider 
whether it was proper for a claim to be reopened, regardless 
of whether the previous action denying the claim was appealed 
to the Board.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 
2001).  

The evidence added to the record since the April 1998 rating 
decision includes private medical records showing diagnoses 
of spina bifida and other back problems.  

This evidence is new and material because it was not 
previously of record at the time of the April 1998 rating 
decision and bears directly on the issue on appeal.  
Therefore, this evidence does relate to unestablished facts 
necessary to substantiate the claim when considered with 
previous evidence of record.  The Board must assume the 
credibility of this evidence when making a determination 
whether new and material evidence has been submitted.  
Justus, 3 Vet. App. at 513.  

Credibility determinations as to the probative value of the 
evidence in this case can only be made when adjudicating the 
merits based on all the evidence of record.  

The Board concludes that the evidence received since the 
April 1998 decision is new and material, and the claim for 
that benefit is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. §§ 3.156(a), 20.1103 (2005).  As such, the 
Board will now consider the issue de novo.

Entitlement to benefits under 38 U.S.C.A. § 1805

The appellant argues that she has spina bifida within the 
meaning of the regulations and, accordingly, is entitled to 
benefits under 38 U.S.C.A. § 1805 as a child of a Vietnam 
veteran born with spina bifida.  After review of the record, 
the Board finds regretfully that the evidence does not 
support the appellant's claim.  

VA shall pay a monthly allowance, based upon the level of 
disability, to or for a child who has been determined to be 
suffering from spina bifida and who is a child of a Vietnam 
veteran. 38 U.S.C.A. § 1805(a); 38 C.F.R. § 3.814(a). "Spina 
bifida" means any form and manifestation of spina bifida 
except spina bifida occulta.  38 U.S.C.A. § 1802; 38 C.F.R. § 
3.814(c)(3).  The Board notes that spina bifida is the only 
birth defect that warrants the award of monetary benefits 
based on the herbicide exposure of the veteran as a father of 
that child.  Jones v. Principi, 16 Vet. App. 219 (2002).

In the precedent opinion VAOPGCPREC 5-99 (May 3, 1999), VA's 
General Counsel held that 38 U.S.C.A. § 1802 applies to all 
forms of spina bifida other than spina bifida occulta, and 
that for purposes of that chapter the term "spina bifida" 
refers to a defective closure of the bony encasement of the 
spinal cord but does not include other neural tube defects 
such as encephalocele and anencephaly.

The term "Vietnam veteran" means a person who performed 
active military service in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, to include service in the waters offshore and service 
in other locations, if the conditions of service involved 
duty or visitation in the Republic of Vietnam.  38 C.F.R. § 
3.814(c)(1).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b) (West Supp. 2005); 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In the present case, the evidence establishes that the 
veteran, served in Vietnam from March 1967 through March 
1968.  The veteran is therefore a "Vietnam veteran" under 38 
C.F.R. § 3.814(c)(1).  The record further establishes that 
the appellant is the daughter of the veteran.  However, the 
record fails to establish that the appellant is currently 
diagnosed with or was born with spina bifida other than spina 
bifida occulta.

A birth certificate reflects that the appellant was born in 
December 1969.  A copy of a statement from the appellant's 
biological parents, submitted to President of the United 
States in March 2000 is of record and contains the assertion 
that the appellant was born with spina bifida.  However, 
there are no medical records dated from her birth, and no 
medical evidence of record documenting any condition 
diagnosed at and treated for from birth.  

Private medical records present in the claims file establish 
that the appellant was diagnosed with spina bifida occulta of 
S1 in December 1996.  Private medical records subsequently 
submitted and dated in October 2000, show treatment for 
lumbar disk disease with apparent onset during a work-related 
lifting injury in December 1996 with re-injury, again work-
related, in October 1999.  These records show findings of 
spina bifida in October 2000 and September 2003 by X-ray and 
MRI, but do not contain further medical information as to 
what type of spina bifida has been diagnosed.

The appellant was asked to provide the clinical findings or 
to provide release so that the RO could obtain the records in 
July 2003, and again in October and November 2003.  The 
appellant initially responded that she would provide the 
records, but she has not done so, and has declined to answer 
additional requests for the records, despite being informed 
that without a diagnosis other than spina bifida occulta, 
benefits cannot be granted.

The Board is unable to grant the benefits sought absent 
medical evidence of a diagnosis of a condition other than 
spina bifida occulta.  As discussed, medical evidence of 
record reflects diagnoses only of spina bifida occulta and 
spina bifida without differentiation.  The appellant has 
declined to provide or provide release for the clinical 
findings referenced in these records to allow an independent 
assessment of the appellant's diagnosis.

The Board reminds the appellant that the duty to assist is 
not always a one-way street.  If a claimant wishes help, she 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence.  Wood, supra.  

In summary, there is no competent medical evidence showing 
demonstrating spina bifida other than spina bifida occulta.  
As noted above, spina bifida occulta is specifically 
precluded from the regulations as a condition for which 
benefits under 38 U.S.C.A. § 1805 may be granted.  See 
38 U.S.C.A. § 1802; 38 C.F.R. § 3.814(c)(3) (2005); see also 
VAOPGCPREC 5-99 (May 3, 1999).  As such, the appellant's 
claim must be denied.

As the law, and not the evidence, is dispositive, the appeal 
is denied due to the absence of legal merit.  Sabonis, supra.


ORDER

Entitlement to benefits under 38 U.S.C. § 1805 as a child of 
a Vietnam veteran born with spina bifida is denied.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


